UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22506 2010 Swift Mandatory Common Exchange Security Trust (Exact name of registrant as specified in charter) c/o U.S. Bank National Association, Corporate Trust Services 101 N. 1st Avenue, Suite 1600, Phoenix, AZ85003 (Address of principal executive offices) (Zip code) Donald J. Puglisi c/o U.S. Bank National Association, Corporate Trust Services 101 N. 1st Avenue, Suite 1600, Phoenix, AZ85003 (Name and address of agent for service) Registrant's telephone number, including area code: (602) 257-5433 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. The Trust did not hold voting securities; therefore, the Trust did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) 2010 Swift Mandatory Common Exchange Security Trust By (Signature and Title) /s/ Donald J. Puglisi Donald J. Puglisi, Managing Trustee Date August 3, 2011
